           Case 2:16-cv-02011-GMN-PAL Document 169 Filed 03/04/19 Page 1 of 5



 1   MARIANNE C. LANUTI, SBN 007784                 MARK E. FERRARIO, SBN 1625
     Law Offices of Marianne C. Lanuti              KARA B. HENDRICKS, SBN 7743
 2   194 Inveraray Court                            WHITNEY L. WELCH, SBN 12129
 3   Henderson, NV 89074                            GREENBERG TRAURIG, LLP
     Tel: 702.501-1147                              10845 Griffith Peak Drive, Suite 600
 4   Fax: 702.270-2346                              Las Vegas, Nevada 89135
     Nvkidslaw@gmail.com                            Tel: (702) 938-6856
 5                                                  Fax: (702) 792-9002
 6   TODD BOLEY, CA Bar No. 68119                   ferrariom@gtlaw.com
     Law Offices of Todd Boley                      hendricksk@gtlaw.com
 7   2831 Mariner Square Dr., Ste 280               welchw@gtlaw.com
     Alameda, CA 94501
 8   Tel: (510) 836-4500                            Attorneys for Defendants Clark County
     Fax: (510) 649-5170                            School District,
 9
     (admitted Pro Hac Vice)                        Shawn Paquette and Kristy Keller
10
     PETER W. ALFERT, CA Bar No. 83139              TREVOR J. HATFIELD, SBN 7373
11   LAW OFFICE PETER ALFERT, P.C.                  HATFIELD & ASSOCIATES, LTD
     909 Marina Village Pkwy., 199                  703 S. 8th Street
12   Alameda, California 94501                      Las Vegas, NV 89101
13   Tel: (925) 279-3009                            Tel: (702) 388-4469
     Fax: (925) 279-3342                            Fax: (702) 386-9825
14   (admitted Pro Hac Vice)                        THatfield@HatfieldLawAssociates.com
15   Attorneys for Plaintiffs                       Attorneys for Defendant James P. Doran
16                                  UNITED STATES DISTRICT COURT
17                                      DISTRICT OF NEVADA

18   BROOK M. HURD, GERALDINE C. HURD,             Case No. 2:16-cv-02011-GMN-NJK
     AND M.H., A MINOR, BY AND THROUGH
19   HER GUARDIAN AD LITEM, BROOK M.               STIPULATION EXTENDING DEADLINE
     HURD; LUIS O. VILLALOBOS; OLIVIA N.           FOR PLAINTIFFS TO FILE MOTION
20
     ESPINOZA; AND L.M.V., A MINOR, BY AND         FOR ATTORNEYS FEES AND COSTS
21   THROUGH HIS GUARDIAN AD LITEM
     OLIVIA N. ESPINOZA;                           [SECOND REQUEST]
22
                      Plaintiffs,
23
          v.
24   CLARK COUNTY SCHOOL DISTRICT,
     JAMES P. DORAN, SHAWN PAQUETTE,
25   AND KRISTY KELLER
26                    Defendants.
27
28

     PROPOSED STIPULATION
     LV 421031861v1
             Case 2:16-cv-02011-GMN-PAL Document 169 Filed 03/04/19 Page 2 of 5



 1            IT IS HEREBY STIPULATED by and between the parties to the above-entitled action
 2   that:
 3            Plaintiffs, BROOK M. HURD, GERALDINE C. HURD, and M.H., a minor, by and through
 4   her guardian ad litem, BROOK M. HURD; LUIS O. VILLALOBOS; OLIVIA N. ESPINOZA;
 5   L.M.V., a minor, by and through his guardian ad litem, OLIVIA N. ESPINOZA; ZEKROLLAH
 6   SANAEI, ELHAM EGHDAMIAN; and S.S., a minor, by and through his guardian ad litem,
 7   ZEKROLLAH SANAEI, and Defendant, Clark County School District (“CCSD”) (collectively, the
 8   “Parties”), by and through its undersigned counsel of record, hereby stipulate and agree as follows:
 9            IT IS HEREBY STIPULATED by and between the parties to the above-entitled action as
10   follows:
11            1.      The parties reached an agreement to settle the above matter at a settlement
12     conference on November 8, 2018.
13            2.      On November 14, 2018, the Court issued a Minute Order setting forth the terms
14     of that agreement.     The agreement provides that the plaintiffs shall file a petition for
15     compromise of the minors’claims within 30 days of the School Board’s approval of the
16
       proposed settlement. In addition, Plaintiffs are to file an application for attorneys’fees and
17
       costs within 30 days of the Board’s approval of the settlement.
18
              3.      At the January 16, 2019 status conference the parties indicated that the CCSD
19
       Board was expected to consider the settlement on January 24, 2019.
20
              4.      Due to unforeseen circumstances, the CCSD Board did not consider the
21
       proposed settlement until its meeting on February 14, 2019.
22
              5.      On January 28, 2019, the Court entered a stipulated order extending the deadline
23
       for Plaintiffs’to file a Motion for Attorneys’Fees and Costs to thirty days after the anticipated
24
       board action on February 14, 2019.
25
              6.      The current deadline for Plaintiffs to file their Motion for Attorneys’Fees and
26
       Costs is March 15, 2019.
27
              7.      The parties hereby stipulate to a two-week extension of this deadline making the
28
                                                      -1-
     PROPOSED STIPULATION
     LV 421031861v1
           Case 2:16-cv-02011-GMN-PAL Document 169 Filed 03/04/19 Page 3 of 5



 1     new deadline for Plaintiffs to file their Motion for Attorneys’Fees and Costs March 29, 2019.
 2    DATED this 1st day of March, 2019.               DATED this 1st day of March, 2019.
 3
      GREENBERG TRAURIG, LLP                           LAW OFFICES OF PETER ALFERT, PC
 4
          /s/ Kara B. Hendricks                                /s/ Peter W. Alfert
 5    MARK E. FERRARIO, ESQ.                          PETER W. ALFERT, ESQ.
      Nevada Bar No. 1625                             Admitted Pro Hac Vice
 6    KARA B. HENDRICKS, ESQ.                         IAN A. HANSEN, ESQ.
      Nevada Bar No. 7743                             Admitted Pro Hac Vice
 7    WHITNEY L. WELCH-KIRMSE, ESQ.                   909 Marina Village Parkway, #199
      Nevada Bar No. 12129                            Alameda, CA 94501
 8
      10845 Griffith Peak Dr., #600
 9    Las Vegas, NV 89135                             MARIANNE C. LANUTI, ESQ.
                                                      Nevada Bar No. 7784
10    Attorneys for Defendants Clark County           LAW OFFICES OF MARIANNE C.
      School District and Shawn Paquette              LANUTI
11                                                    194 Inveraray Court
                                                      Henderson, NV 89074
12
                                                      TODD BOLEY, ESQ.
13                                                    Admitted Pro Hac Vice
14                                                    LAW OFFICES OF TODD BOLEY
                                                      2831 Mariner Square Drive, Suite 280
15                                                    Alameda, CA 94501

16                                                    Attorneys for Plaintiffs
17    DATED this 1st day of March, 2019.
18    HATFIELD & ASSOCIATES
19
      /s/    Trevor J. Hatfield
20    TREVOR J. HATFIELD, ESQ.
      Nevada Bar No. 4373
21    KARA B. HENDRICKS, ESQ.
      Attorneys for Defendant James Doran
22
23
24
25
26
27
28
                                                    -2-
     PROPOSED STIPULATION
     LV 421031861v1
           Case 2:16-cv-02011-GMN-PAL Document 169 Filed 03/04/19 Page 4 of 5



 1                                              ORDER
 2           The deadline for Plaintiffs to File a Motion for Attorneys’Fees and Costs is extended two
 3   weeks to March 29, 2019.
 4   IT IS SO ORDERED:
 5           March 14, 2019
     Dated: ____________________
 6
                                                      ______________________________________
 7
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -3-
     PROPOSED STIPULATION
     LV 421031861v1
